Bradley, J.:
Tbe question presented and litigated at,the trial was whether tbe plaintiff became tbe wife of Otis N. Wilcox, and was bis widow. Sbe was married to Edward Blackford in 1866, and they lived together in tbe city of Rochester until in tbe year 1816, when be left and has not since returned. And the plaintiff asserts and there is evidence tending to prove tbat be so went away in April of that year, and tbat sbe has not since known him to be living. There also is some evidence to tbe effect' tbat as early as in 1811 relations friendly and somewhat intimate existed between her and Wilcox, who was a widower, also residing in tbe city, and tbat such relations thereafter continued. He died July 5, 1883. Her place of residence was on East avenue, where sbe resided until the spring 'of 1881, when sbe rented a bouse on Monroe avenue opposite tbe bouse and *34place of residence of Wilcox on tbe same avenue, and she continued to reside there except a portion of tbe time, when she was in Cleveland, Ohio, until tbe spring of 1882, when she returned to her residence on East avenue. In July, 1881, they went together to Montreal. And it is claimed on tbe part of tbe plaintiff: that a ceremonial marriage between them was bad on board tbe steamship Toronto, then lying at tbe wharf of that city. In support of which the evidence of tbe captain, steward and second engineer of tbe ship is produced, to tbe effect that on tbe twenty-fifth day of that month three persons, two men and one woman, came on board •the vessel, and by permission of tbe captain, and bis direction to tbe Steward, were shown through it; that one of tbe persons bad tbe dress of a clergyman of tbe church of England; that when they were in tbe saloon of tbe ship tbe gentleman of tbe clerical appearance performed a marriage ceremony by which tbe other gentleman and tbe lady were apparently united in matrimony; that although tbe steward and second engineer were not in tbe saloon at the time, they were at tbe entrance and did see what occurred, and beard a portion of tbe ceremonial service; that tbe gentlemen of clerical •appearance bad what appeared to be a pocket prayer book from which be read; that tbe other two persons stood together in front •of him, were respectively asked if they would take tbe other for husband and wife, and answered in tbe affirmative; and that tbe •man placed a ring on her finger. These two witnesses testify that the plaintiff was tbe women, and on being shown tbe photograph ,of Wilcox, that they recognize that'as tbe photograph of tbe gentlemen to whom she was married on that occasion. Tbe person who performed tbe ceremony was a- stranger to them. They have no .means of knowledge that be was a clergyman other than those furnished by tbe occasion, bis dress and appearance, and no further .information in that respect other than that derivable from inference ,is given by tbe evidence. The' marriage, as such, was void by tbe .laws of Lower Canada where it was contracted, or tbe marriage ceremony performed, because tbe plaintiff bad been previously .married to another, who does not by tbe evidence appear not to then .have been living. But assuming that tbe plaintiff then had not for five years known him to be living, she could contract a marriage ilawful in this State, and it would remain valid until its nullity *35should be judicially declared. (2 R. S., 139, § 6.) As a rule, the law of the place where the marriage is celebrated governs, and if lawful there, is valid everywhere, and if void there, is invalid everywhere. (Phillips v. Gregg, 10 Watts, 158; S. C., 36 Am. Dec., 158; Medway v. Needham, 16 Mass., 157; Putnam v. Putnam, 8 Pick., 433; Van Voorhis v. Brintnall, 86 N. Y., 18; Thorp v. Thorp, 90 id., 602.) But that rule has its qualifications and perhaps exceptions, which go in support of the marriage contract and relation in so far that as between citizens of one country while in another, the marriage may be celebrated according to the laws of their domicile. (Phillips v. Gregg, supra,.) And although not solemnized in the manner required by law, may be treated as a contract to marry per veria, de presentí and treated as valid when followed by cohabitation and by reason of such cohabitation. (Newbury v. Brunswick, 2 Verm., 151.)
The plaintiff and Wilcox were citizens of this State, and were only temporarily absent at the time of the alleged occurrence in Montreal, and evidently intended to return here. And in view oí their domiciliary relation to this State, the agreement made in Canada to each other as husband and wife, might characterize, as connubial, cohabitation following it, and with it be effectual to constitute a marital relation, and if so followed by such cohabitation in good faith pursuant to and in performance of such contract in this State, such relation would seem to follow as the consequence. • Substantially those propositions were submitted to the jury as questions of fact, and were found by them in the affirmative. While there are some circumstances and much evidence of witnesses quite inconsistent with the existence of such marriage contract and relation, we think the conclusion of the jury was permitted by the evidence, and that the court was justified in submitting upon it those propositions of fact to them. There is evidence tending to prove that shortly before the plaintiff and Wilcox went to Montreal the latter stated to a witness that he was going to get married, and soon after his return he introduced the plaintiff as his wife to the same witness; that about two months after his return he requested a doctor to go and see his wife who was sick, and in reply to the doctor’s remark that he was not aware that he was married, Wilcox said he was, and that he had married Mrs. Blackford; that the doctor attended her and *36Wilcox paid him; that in the summer of and after his return from Montreal, Wilcox stated to a lady acquaintance that he and the plaintiff were married, and requested her to call upon Nellie, the plaintiff, and this witness says she met him many times thereafter and talked with him about his wife or Nellie Blackford as she called her; that in the spring of 1883, when a witness suggested to Wilcox, by way of enquiry, that he supposed him a widower, yet, the latter said no, he was married, and mentioned a name which the witness did not distinctly recollect, but sounded something like Blackburn; that Wilcox was frequently and at times daily at the house where the plaintiff with her children resided, and’spent considerable portion of his time and especially evenings there, that he was apparently at home at her house, took meals, sat at the head of the table, waited upon those present, took part in the devotional exercises of the family, occasionally went to church and theatre with the plaintiff and some of the children, rode out with -her sometimes, brought provisions to the house, assisted in arranging furniture, hanging pictures, etc., and on one occasion when going towards the plaintiff’s house on East avenue he said he was on his way home. Whether he did or not usually or occasionally stay. at the plaintiff’s house during the night does not appear, but there is evidence that on one occasion in the evening he went into her bedi’oom. These are in brief mainly the leading facts tending to show cohabitation. There are some other circumstances tending in the same direction, and there is some evidence tending to prove intimacy between them morally consistent, only with marital relation. There does not appear to have been any public announcement that they were married or had assumed such relation. And several witnessess testify that on a number of occasions after the Montreal trip, and up to about and after the time of the death of Wilcox, the plaintiff stated in substance and to the effect that she had not married him, and evidence is given of some other circumstances apparently not in harmony with such relation. She,'however, by her evidence contradicts substantially all the evidence of such declarations. Then her letters written him from Cleveland, Ohio, and the manner which they were addressed to him and signed by her, do not appear very demonstrative of the matrimonial relation, nor did her omission to announce such relation in support of her attempt and right to visit him the last days of his *37life and illness in the hospital. But she may have had, and the jury may have found reasons for these things, or they may have deemed them subordinate to other and controlling considerations. It was their province to measure the credibility of witnesses and weigh the force of the evidence so far as it was in conflict.
The general definition of “ matrimonial cohabitation is the living together of a man and woman ostensibly as husband and wife.” (1 Bish. on Mar. and Div., § 777; Yardley’s Estate, 75 Penn. St., 207; Pollock v. Pollock, 71 N. Y., 137.) This does not necessarily require the announcement further than it is given by the appearances of the purpose of the parties. There must be sufficient to fairly represent such relation by the manner which the parties are living together. The fact that Wilcox kept rooms in his own house which he occupied a portion of the time at least, is a circumstance bearing upon the question of cohabitation, but is not necessarily inconsistent with it. (Badger v. Badger, 88 N. Y., 546.)
The purpose of parties so living together is an important element, and that the puiqiose is lawful and in performance of a matrimonial engagement may be inferred from adequate circumstances. The fact, when found, of the contract and formal ceremony attending it, as testified to by the witnesses, is significant of the then purpose of the plaintiff and Wilcox to assume the relation of husband and wife to each other; and goes to characterize their association following it as lawful and marital if it takes the character of cohabitation, and may not, in the judgment of the jury, require so much by way of its reputation and publicity as would be deemed necessary to produce the inference of a contract of marriage when no evidence of it other than cohabitation is made to appeal-. (Allen v. Hall, 2 Nott & McCord, 114; 10 Am. Dec., 578 ; Arthur v. Broadnax, 3 Ala., 557; 37 Am. Dec., 707; Fenton v. Reed, 4 Johns., 52; Betsinger v. Chapman, 88 N. Y., 487; Hynes v. McDermott, 91 id., 451.) The exceptions taken to the submission of the questions of fact before mentioned to the jury are not well taken.- A physician who attended Wilcox in his last illness was called as a witness and asked by the defendant’s counsel whether he was able to form an opinion, from time to time, in regard to his mental condition, apart from any information which he obtained from him for the purpose of his treatment. On his prehminary examination) *38following the inquiry, it appearing that his interviews with Wilcox and the attention given by the witness to his mental condition were solely for the purpose of medical treatment, the evidence was properly excluded. (Code Civ. Pro., § 834; Grattan v. Met. Ins. Co., 80 N. Y., 281.)
Por the purpose of identifying as Wilcox, the person who was with the plaintiff and the clerical appearing gentleman on the vessel at Montreal, liis photographs were presented to the witnesses who were there on that occasion, and they testified that they were the photographs of the person they saw there and who was the party to the marriage ceremony. The defendant’s counsel took objections and exceptions to this evidence, and insists that its reception was error. The photographs were not the original ones taken from the negative, but were copies taken by a photographer from the original. They were recognized by witnesses, well acquainted with Wilcox in liis lifetime, as likenesses or portraits of him. The witnesses who testified that they saw those persons on the ship seem to have taken some observation of his person, as they give some description of him. We think it was competent to permit them to refer to the phototographs and testify whether or not they saw in them the likeness of the person they saw there. The fact that they were taken from the original, and, therefore, copies only, may not, and, it seems, did not, materially impair their representation of the appearance and likeness of Mr. Wilcox. There was no error in the ruling relating to this evidence. (Ruloff v. The People, 45 N. Y., 213, 224; Udderzook v. Commonwealth, 76 Penn. St., 340; Hynes v. McDermott, 82 N. Y., 50.)
The conversation between the plaintiff and one Scanlon at Montreal as testified to by her was not responsive to the question asked, and therefore not covered by the exception taken to the ruling permitting the question to be answered. And no motion was made tc strike it out. There was no error in this ruling of the court. After the death of Wilcox amongst his papers was found a paper in his handwriting, purporting to be a letter or a copy of one to the plaintiff in answer to one from her and of date January 30, 1881. This was offered in evidence by the defendant’s counsel and excluded. There is no evidence that such a letter was ever mailed or sent by him to her. It was not admissible as evidence. And the same remark is *39applicable to tbe exclusion-of a statement of an account made by him wbicb it is said purports to have some relation to bis transactions with tbe plaintiff. There is no evidence verifying it in that respect.
. In tbe fall of 1881, tbe plaintiff commenced an action or proceeding in tbe Court of Common Pleas of Cuyahoga county, in tbe State of Obio, against ber husband, Edward Blackford, for a divorce wbicb resulted in á decree to that effect, January 21, 1882. And in an affidavit made by ber in tbe proceeding it is stated “ that she has not been able to learn bis whereabouts or residence and only learned that be was in tbe city of Philadelphia, Pennsylvania, in tbe fall of 1876.” That was within five years of tbe Montreal marriage engagement and ceremony. She having on the trial testified that be absented himself in April, 1876, and bad not since been beard of by ber, after tbe judgment record was put in evidence she further testified that she did not make tbe statement in tbe affidavit, that she bad learned Blackford was in Philadelphia in tbe fall of 1876, to any person and did not know that it was in tbe affidavit. To tbe reception of this evidence exception was taken. And it is contended that this was error. Also that tbe judgment record is conclusive evidence that tbe plaintiff remained tbe wife of Blackford until tbe time of tbe entry of tbe decree of divorce. That record did not conclude ber in respect to tbe fact stated in tbe affidavit, nor does tbe record so far as appears have tbe effect of an adjudication for any purpose. Blackford was not personally served nor did be appear in tbe proceeding. And there is no evidence that'he was ever in the State of Ohio. (People v. Baker, 76 N. Y., 78; O'Dea v. O’Dea, 101 N. Y., 23.)
Several letters of tbe plaintiff to Wilcox commencing in tbe year 1880, until tbe spring of 1881 while she was at Cleveland, were put in evidence from which tbe defense claimed that tbe relation between them was not matrimonal but meretricious in its purpose and effect. Upon that subject tbe court charged tbe jury- that “ if those letters can reasonably bear tbe interpretation of innocence, can fairly bear tbe interpretation of an affectionate disposition existing between them and not an immoral connection, it is your duty to adduce that result from them.” And tbe defendant’s counsel excepted. It cannot be said that tbe character of tbe relations whether innocent or immoral between tbe plaintiff and Wilcox *40prior and up to July, 1881, was not an important element for the consideration of the jury upon the main questions of fact submitted to them as bearing upon the credibility of evidence given, the facts which it tended to prove and the inferences derivable from it. Eelations which are meretricious cannot ripen into connubial relations but are characterized as immoral until a change of purpose is in some manner manifested. This change of purpose may not require direct proof to render relations innocent but may be found in circumstances and inferred from them. (Rose v. Clark, 8 Paige, 574; Caujolle v. Ferrie,, 23 N. Y., 90; Badger v. Badger, 88 N. Y., 546, 553, 554.) Whatever view the jury may have taken of their relations prior to the trip to Montreal, if they found that the occurence as testified to took place there, they may well have found in that the purpose of the parties to make their relations matrimonal thereafter. But in civil actions the rule upon which facts are supposed to be determined by juries is that of preponderance. of evidence. And their duty does not require them to give the one party the benefit of the reasonable doubt or to find the facts involved only when it is in their judgment established beyond such doubt. (3 Green Ev., § 29; Seybolt v. N. Y. L. E. & W. R. R. Co., 95 N. Y., 562; Johnson v. Agr'l Ins. Co., 25 Hun, 251.)
The presumption of innocence and of freedom from purposes and conduct immoral, applies in civil as well as in criminal cases, and satisfactory evidence is required to establish the contrary. And when, m the judgment of the jury, the evidence is in equilibrio the imputation is not established. (Starr v. Peck, 1 Hill, 270; Pollock v. Pollock, 71 N. Y., 137.) This presumption is evidence only and has its controling effect as such until overcome by other evidence. And when the jury can fairly and reasonably construe the evidence so as to protect a party against charge of misconduct, it may be a very proper thing for. them to do, but when it may, in their judgment, reasonably be construed the other way as well, it becomes a matter for them to determine which direction they shall give to it rather than a duty imposed by law to find the fact in a particular way. The letters referred to furnished some evidence upon the question suggested in the charge, the determination of which involved the consideration of their meaning and import, and it is not clear that they could not be construed either way in that respect *41in view of tbe evidence. And being so it was for tbe jury to give sucb effect to tbem as in tbeir judgment tbe weight of tbe evidence as viewed by tbem fairly required. It seems that this instruction and direction was an invasion of tbe province of tbe jury, which in view of tbe conflict of evidence upon which tbe finding of tbe main fact of tbe issue depended cannot be 'disregarded. We think this was tbe only exception well taken at tbe trial. And tbe result required by it renders the consideration of the motion for a new trial upon tbe alleged ground of newly discovered evidence unnecessary.
Tbe judgments and order should be reversed, and a new trial granted, costs to abide tbe event.
Smith, P. J., and Haight, J., concurred.
Judgment and order reversed, and new trial ordered, costs to abide event.